Per Curiam.
The order appealed from reads: “It is ordered that plaintiff be and hereby is permitted to maintain and prosecute this action to final determination; that any and all of the defendants may serve an answer to the complaint herein within twenty days after the service of this order upon them or their attorney herein; that the plaintiff may serve a reply to such answer if he shall so desire; that this action may be placed upon the calendar of this court for trial at the next general term thereof.”
A motion is made to dismiss the appeal. The grounds are not well stated, but the order is so clearly a nonappealable order that the court on its own motion should dismiss the appeal.
It is so ordered.
Pee Cueiam.
The appeal herein was perfected not later than November 13, 1916. No paper book or brief has been served or filed, and respondent moves for an affirmance. Having determined (see opinion on page 465, infra) that appellant is not now entitled to have a case settled and allowed, no question could be raised upon this appeal from the judgment other than the one that the findings of fact do not authorize the judgment. A mere inspection of the findings *465indicates their sufficiency to support the judgment; it would therefore serve no useful purpose were we to relax the rule and permit further time in which to serve paper book and briefs.
Judgment affirmed.